TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 8, 2015



                                      NO. 03-13-00303-CV


   Texas Health and Human Services Commission and Kyle L. Janek, substituted in his
        official capacity for former Commissioner Thomas M. Suehs, Appellants

                                                 v.

                                 F. Michael McMillen, Appellee




        APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
         REVERSED AND DISMISSED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on April 16, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s order. Therefore, the Court reverses the trial court’s order that denied appellants’

plea to the jurisdiction and dismisses McMillen’s claims for lack of subject matter jurisdiction.

The appellee shall pay all costs relating to this appeal, both in this Court and the court below.